Citation Nr: 1519499	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

4.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A videoconference hearing was held on September 24, 2014, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a right shoulder disability and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1990 rating decision denied service connection for headaches; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.
2.  Evidence received since the January 1990 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for headaches.

3.  A May 1996 rating decision denied service connection for a right shoulder disability; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

4.  Evidence received since the May 1996 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right shoulder disability.


CONCLUSIONS OF LAW

1.  The January 1990 rating decision denying service connection for headaches is final.  38 U.S.C. § 7105(c) (West 1990); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1990); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for service connection for headaches is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The May 1996 rating decision denying service connection for a right shoulder disability is final.  38 U.S.C. § 7105(c) (West 1990); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  Evidence submitted to reopen the claim of entitlement to service connection for service connection for a right shoulder disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1) ; Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In the decision below, the Board has reopened the Veteran's claims of entitlement to service connection for headaches and a right shoulder disability.  Therefore, regardless of whether the requirements have been met in this case with regard to these claims, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claims to reopen.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Legal Analysis

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran's claim for service connection for headaches was originally denied in a January 1990 rating decision.  The claim was denied on the basis that although there were complaints of headaches in service, there was no evidence of headaches found on the most recent VA examination.  The Veteran's claim of entitlement to service connection for a right shoulder disability was originally denied in a May 1996 rating decision.  The claim was denied on the basis that service treatment records were negative for complaint, treatment, or diagnosis of any type of right shoulder disability.  Although private records from March 1996 show that the Veteran had right shoulder rotator cuff repair surgery and April 1996 VA examination showed some limitation of function of the right shoulder due to repair of torn rotator cuff and removal of bone spurs, nothing in the record showed that the current right shoulder disability is etiologically related to service.  The Veteran did not appeal either decision within one year, and he also did not submit new and material evidence with respect to either claim within one year of the respective denials.  Therefore, the January 1990 and May 1996 rating actions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The evidence received since the January 1990 and May 1996 rating decision includes a July 2013 letter from a private physician, Dr. Moser, which states that the Veteran is a patient, and after review of the medical records, Dr. Moser had no doubt that the Veteran's headaches as likely as not began during service and that the shoulder pains are as likely as not a result of work done during the Veteran's military career.  

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence suggests that there is an etiological link between the Veteran's current headaches and right shoulder disability and service. 

Therefore, the Board finds the newly submitted evidence is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  The claims of entitlement to service connection for headaches and a right shoulder disability are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for headaches is reopened, and to that extent the claim is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a right shoulder disability is reopened, and to that extent the claim is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records do not reflect any complaints or treatment regarding the right shoulder.  They do reflect complaints of headaches at various times throughout service, to include on a December 1979 periodic examination report and on the March 1989 service separation report of medical history.  The findings included possible migraine headaches, tension headaches, and headaches related to sinus problems.

A March 2013 VA examination report reflects that the Veteran has a diagnosis of internal derangement of the right shoulder status post rotator cuff repair times two.  The examiner noted that the Veteran's right shoulder symptoms began in 1962.  The Veteran reported that his right shoulder problems began during active duty when he was working on aircraft, and that on the exit examination the Veteran was diagnosed with a torn rotator cuff.  The examiner then noted that the Veteran was in the Air Force from October 1968 to August 1989.  The examiner opined that rating examination in 1990 noted a left shoulder condition but no right shoulder condition and there were no specific complaints of a right shoulder injury in service.  Therefore, the examiner opined that the Veteran's current right shoulder disability is less likely than not related to the claimed in-service injury, event, or illness.  

In a July 2013 letter, the Veteran's private physician, Dr. Moser, provided an opinion that the Veteran's shoulder pains are as likely as not a result of work done during his military career.  No rationale for the opinion is given.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the private opinion does not refer specifically to the right shoulder and it contains no rationale.  The VA opinion misstates the onset date of the Veteran's right shoulder complaints and does not address the Veteran's testimony that he has had ongoing right shoulder problems since service.  Therefore, a remand is required for a medical opinion based upon an accurate review of the Veteran's documented medical history and one that addresses his lay complaints.

With respect to the claim of entitlement to service connection for headaches, the July 2013 private opinion from Dr. Moser states that the Veteran's headaches as likely as not started in the military; however, it does not contain any rationale apart from a reference to an April 1989 service treatment record documenting the Veteran's complaints of headaches.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran should be scheduled for a VA examination in order to determine the nature and etiology of his headaches.  

The Veteran further indicated that he had been seen at the VA Hospital in Oklahoma in 1989 regarding his right shoulder.  As such, these records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records, to specifically include records from 1989 from all appropriate VA medical facilities in Oklahoma.  

2.  Return the claims file to the VA examiner who conducted the March 2013 VA right shoulder examination and request that the examiner review the claims file, to include this remand, Dr. Moser's July 2013 opinion letter, and the Veteran's videoconference hearing testimony.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right shoulder disability had its onset during service or is otherwise etiologically related to service.  The examiner must address the Veteran's lay statements that he has had continuous right shoulder problems since service, the March 1985 service treatment record showing complaints of right scapula injury and finding of rhomboid strain, and Dr. Moser's July 2013 opinion as well as any private treatment records obtained on remand.

The examiner must also clarify whether, in the March 2013 VA examination, the examiner meant to state that the Veteran's right shoulder symptoms began in 1962.

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

If the March 2013 VA examiner is unavailable, another qualified examiner should be requested to provide the above opinions.  If the new VA examiner determines that another VA examination is necessary, then one should be scheduled. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's current headaches.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests deemed necessary for an accurate assessment must be conducted.  After a review of the examination findings and the entire evidence of record, to include discussion of the evidence listed in detail below, the examiner must provide an opinion as to whether any current headaches are at least as likely as not (50 percent probability or greater) related to his active military service, to include the Veteran's reported (and well-documented) headaches therein.

The examiner must discuss Veteran's lay statements regarding his headaches, the Veteran's hearing testimony that he has had ongoing headaches since service, the November 1971 service treatment record showing complaints of headaches, the March 1972 diagnosis of sinus headaches, the March 1973 service treatment record noting complaints of a constant bitemporal headache (the impression was headaches, may be migraine syndrome), the December 1979 periodic service examination showing complaints of headaches since 1975, possibly related to sinus and presently asymptomatic, the November 1980 service treatment record noting a diagnosis of tension headaches, the March 1989 separation report of medical history noting frequent and severe headaches, the April 1989 doctor's report on medical history which notes that the Veteran has frequent headaches since 1975 secondary to stress, last episode in March 1988, and Dr. Moser's July 2013 private medical opinion as well as any private treatment records obtained on remand.

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.
4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  The RO must then readjudicate the claims and, thereafter, if the claims on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


